ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
A Petition for Review having been timely filed on December 7, 2001 by Raymond J. Brown, pro se, putative father1 of subject minor Indian child from an Order issued December 7, 2001, requiring the petitioner to pay $50.00 per month child support, the Honorable Marvin Youpee, presiding.
This matter arises from a complaint for support filed by the biological mother of L.M.G. against Raymond J. Brown (hereafter “Raymond”). The complaint fails to state the relationship between Raymond and the minor child. It appears logical to assume that Raymond is the putative father, however, nothing in the record indicates that paternity has been established. Accordingly, this matter is remanded to the Tribal Court for the purpose of one of the following:
1) Determine the date that paternity was established and furnish such date to this Court within thirty (30) days of this Order, or,
2) Conduct a hearing to establish paternity of L.M.G.
If paternity was not established prior to the mother’s complaint for support, the Tribal Court may issue it’s order for support from the date of the filing of the complaint for support. (See Redstone v. Tollefson, FPCOA #357, 3 Am. Tribal Law 351, 354 (2001).
NOWTHEREFORE, it is the order of this Court that this matter is remanded to the Tribal Court for the purpose of determining the date of paternity, if established prior to the date of the filing of the complaint for support, or, alternatively, to establish paternity of L.M.G.
It is further ordered that no action be taken on the order issued by the Tribal Court in this matter, wherein the petitioner is required to pay $50.00 per month support, until further order of this Court.
The Clerk of the Court of Appeals shall cause a copy of this order to be served on the appellant, Raymond J. Brown and the appellee, Karen Good Track, within twenty (20) days of this order. Dated this 31st day of January 2002.

. Nothing in the record indicates the relationship between the minor child and the defendant. The biological mother's petition cites ■'Raymond J. Brown" for failure to pay support. The "Complaint for Support” is a form that is (ostensibly) issued by the Tribal Court's administrative staff, however, the form fails to request essential information and allegations from the complainant.